 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   STANTON HARRY MCCAIN II,

 9                             Petitioner,              Case No. C18-328-RAJ-MLP

10          v.                                          ORDER GRANTION UNOPPOSED
                                                        MOTION FOR EXTENSION OF TIME
11   DONALD R. HOLBROOK,

12                             Respondent.

13

14          This is a 28 U.S.C. § 2254 habeas action. Currently before the Court is Respondent’s

15   unopposed motion for a two-week extension of time to respond to Petitioner’s response to the

16   Court’s order to show cause. Finding good cause, the Court GRANTS Respondent’s motion (dkt.

17   # 56) and ORDERS the Clerk to re-note Petitioner’s response to the show cause order (dkt. # 53)

18   for October 4, 2019. Respondent shall file his response by September 30, 2019. No additional

19   extensions of time will be granted.

20   \\

21   \\

22

23



     ORDER GRANTION UNOPPOSED MOTION FOR
     EXTENSION OF TIME - 1
 1          The Clerk is directed to send copies of this order to the parties and to the Honorable

 2   Richard A. Jones.

 3          Dated this 18th day of September, 2019.


                                                          A
 4

 5                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTION UNOPPOSED MOTION FOR
     EXTENSION OF TIME - 2
